 1
 2   WO
 3
 4
 5
 6
 7                       IN THE UNITED STATES DISTRICT COURT
 8                                FOR THE DISTRICT OF ARIZONA
 9
10    DriveTime Sales and Finance Company LLC,           No. CV-19-05391-PHX-JAT
      et al.,
11                                                       ORDER
                    Plaintiffs,
12
      v.
13
      Drivetime Incorporated,
14
                    Defendant.
15
16          Pending before the Court is Defendant Drivetime Incorporated’s (“Defendant”)
17   Motion to Dismiss (Doc. 17) the Fifth Cause of Action in Plaintiffs’ Complaint (Doc. 1)
18   pursuant to Federal Rule of Civil Procedure 12(b)(6). The Motion has been fully briefed.
19   (Docs. 17, 22, 24). The Court now rules on the Motion.
20   I.     BACKGROUND
21          The following facts are either undisputed or recounted in the light most favorable to
22   the non-moving party. See Wyler Summit P’ship v. Turn Broad. Sys., Inc., 135 F.3d 658,
23   661 (9th Cir. 1998). Plaintiffs DriveTime Sales and Finance Company LLC and DriveTime
24   Car Sales Company LLC (collectively, “Plaintiffs”) provide sales and financing of used
25   vehicles. (Doc. 1 at 2). Plaintiffs operate 138 vehicle dealerships in twenty-six states. (Id.).
26   Plaintiffs’ current annual sales volume is 130,000 cars per year, and they have sold over
27   one million cars since founding. (Id.). Plaintiffs have registered several trademarks
28   featuring the “DRIVETIME” name (collectively, “Marks”) with the United States Patent
 1   and Trademark Office (“USPTO”). (Id. at 6–7). Plaintiffs claim they spend $80 million per
 2   year on advertising and generate millions of impressions and leads. (Id. at 5). Plaintiffs
 3   feature the Marks in advertisements on various mediums, including print media, television,
 4   YouTube, LinkedIn, other web-based outlets, communications to its customers, Plaintiffs’
 5   website, and Plaintiffs’ mobile application. (Id. at 4–5).
 6          Defendant provides a mobile application titled “DRIVETIME” that allows drivers
 7   to play games while driving. (Id. at 8). Plaintiffs allege that Defendant markets and sells
 8   its products under the Marks in such a way as to deceive customers into thinking that its
 9   mobile application is associated with, sanctioned by, or sponsored by Plaintiffs. (Id. at 3–
10   4).
11          Plaintiffs allegedly informed Defendant of its unauthorized uses of the Marks on
12   November 11, 2018, and they requested Defendant cease and desist from any use of the
13   marks. (Id. at 10). Plaintiffs then opposed Defendant’s application with the USPTO to
14   register a “DRIVETIME” mark. (Id.). Plaintiffs further claim, despite these actions,
15   Defendant has continued marketing its mobile application in such a way to exploit and
16   willfully infringe the Marks. (Id. at 11).
17          On October 11, 2019, Plaintiffs filed the Complaint (Doc. 1) alleging (1) trademark
18   infringement under 15 U.S.C. § 1114(1); (2) false designation of origin, false advertising,
19   and unfair competition under 15 U.S.C. § 1125(a); (3) cybersquatting under 15 U.S.C.
20   § 1125(d); (4) Arizona common law unfair competition; and (5) dilution under 15 U.S.C.
21   § 1125(c) and Ariz. Rev. Stat. Ann. § 44-1448.01. Defendant seeks dismissal of Count Five
22   only. (Doc. 17).
23   II.    LEGAL STANDARD
24          A defendant may move to dismiss a cause of action for “failure to state a claim upon
25   which relief can be granted.” Fed. R. Civ. P. 12(b)(6). Dismissal for failure to state a claim
26   “is proper only where there is no cognizable legal theory or an absence of sufficient facts
27   alleged to support a cognizable legal theory.” Davidson v. Kimberly-Clark Corp., 889 F.3d
28   956, 965 (9th Cir.), cert. denied, 139 S. Ct. 640 (2018). To survive a motion to dismiss, the


                                                  -2-
 1   plaintiff’s complaint “must contain sufficient factual matter, accepted as true, to ‘state a
 2   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
 3   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
 4   plausibility when the plaintiff pleads factual content that allows the court to draw the
 5   reasonable inference that the defendant is liable for the misconduct alleged.” Id. All facts
 6   are read in the light most favorable to the plaintiff. See Wyler Summit P’ship, 135 F.3d at
 7   661.
 8   III.   ANALYSIS
 9          Plaintiffs allege that Defendant violated 15 U.S.C. § 1125(c) and Ariz. Rev. Stat.
10   Ann. § 44-1448.01. (Doc. 1 at 17–18). To establish a claim of federal trademark dilution,
11   a plaintiff must prove that: (1) its marks are famous and distinctive; (2) defendant is using
12   the mark in commerce; (3) defendant’s use began after plaintiff’s marks became famous;
13   and (4) defendant’s “use of the mark[s] is likely to cause dilution by blurring or dilution
14   by tarnishment.” Jada Toys, Inc. v. Mattel, Inc., 518 F.3d 628, 634 (9th Cir. 2008).
15          a.     Fame
16          Defendant seeks dismissal of Plaintiffs’ trademark dilution claim on the grounds
17   that Plaintiffs have not sufficiently alleged that the Marks are famous. (Doc. 17 at 1). A
18   trademark is famous for the purpose of a dilution claim “if it is widely recognized by the
19   general consuming public of the United States as a designation of source of the goods or
20   services of the mark’s owner.” 15 U.S.C. § 1125(c)(2)(A).
21          Defendant contends that the trademark dilution claim must be dismissed because
22   they “have not made any plausible allegations that the average consumer in the United
23   States would consider DRIVETIME a ‘household name.’” (Id. at 7–8). A mark is only
24   famous when it is “widely recognized by the general consuming public of the United
25   States,” 15 U.S.C. § 1125(c)(2)(A), and thus, as Defendant correctly identifies, a mark must
26   be “a household name.” Nissan Motor Co. v. Nissan Computer Corp., 378 F.3d 1002, 1011
27   (9th Cir. 2004) (citation omitted).
28


                                                 -3-
 1          To determine whether a mark has received wide recognition by the general
 2   consuming public, or fame, such that the mark is a household name, the court considers all
 3   relevant factors, including: (1) “[t]he duration, extent, and geographic reach of advertising
 4   and publicity of the mark”; (2) “[t]he amount, volume, and geographic extent of sales of
 5   goods or services offered under the mark”; (3) “[t]he extent of actual recognition of the
 6   mark”; and (4) whether the mark has been registered. 15 U.S.C. § 1125(c)(2)(A)(i)–(iv);
 7   accord Ariz. Rev. Stat. Ann. § 44-1448.01(A)(1) to (8). Whether a mark is “famous” is a
 8   question of fact. See Jada Toys, Inc., 518 F.3d at 635; Impulsaria, LLC v. United Distrib.
 9   Grp., LLC, No. 1:11-CV-1220, 2012 U.S. Dist. LEXIS 149862, at *20 (W.D. Mich. Oct.
10   18, 2012) (“The Court has grave doubts about Plaintiff’s ability to succeed on its claim that
11   its [product] is ‘widely recognized by the general consuming public’ or that it has more
12   than ‘niche’ fame. On a Rule 12(b)(6) motion, however, the Court is not concerned with
13   Plaintiff’s likelihood of success. The Court is satisfied that Plaintiff has pleaded sufficient
14   factual matter to state a dilution claim that is plausible on its face.”). Thus, “[a]t the
15   pleading stage, detailed factual allegations proving fame, including ‘approximate figures’
16   on the factors [] is not required.” Sugar Factory, LLC v. Glossy Pops, LLC, No. 2:19-cv-
17   01438 DDP (ROAx), 2019 U.S. Dist. LEXIS 113843, at *22 (C.D. Cal. July 8, 2019).
18          The Court considers each of the four non-exhaustive factors in turn.
19                 1.     Factor 1: Duration, Extent, and Geographic Reach of Advertising
                          and Publicity
20
21          Defendant argues that Plaintiffs have not alleged any specific information regarding
22   the geographic extent, type, duration of their advertising, or any notable publicity. (Doc. 17
23   at 6). Additionally, Defendant argues that Plaintiffs have failed to allege the Marks are
24   publicized throughout the United States because Plaintiffs “only have dealerships in 26
25   states” and “do not advertise or have a presence in nearly half the country, or 24 states.”
26   (Id.). Thus, Defendant argues that Plaintiffs’ advertising does not reach “the high level of
27   national recognition required for fame.” (Id.).
28


                                                  -4-
 1          Section 1125(c) provides that the “duration, extent, and geographic reach of
 2   advertising and publicity” is relevant to evaluating whether the mark is famous. 15 U.S.C.
 3   § 1125(c)(2)(A)(i). In evaluating this factor, the court considers any factual allegations
 4   involving advertising and publicity. See, e.g., Hyundai Motor Am., Inc. v. Pinnacle Grp.,
 5   LLC, No. SACV 14-00576-CJC (JPRx), 2014 U.S. Dist. LEXIS 194241, at *6 (C.D. Cal.
 6   Dec. 4, 2014) (concluding that trade dilution claim was sufficiently pleaded where plaintiff
 7   “alleged that [their] marks are famous due to their continued and extensive use of the marks
 8   in advertising and marketing”); Parts.com, LLC v. Yahoo! Inc., No. 13-CV-1078 JLS
 9   (JMA), 2014 U.S. Dist. LEXIS 79090, at *10–11 (S.D. Cal. June 9, 2014) (stating that
10   trade dilution claim was sufficiently pleaded because plaintiff alleged “that the company
11   and its mark were featured in a prominent trade publication and that the company has
12   advertised nationwide to millions of television viewers”).
13          Plaintiffs allege that they have “invested a substantial amount of time and money to
14   create, market, and advertise [the] brand over” a twenty-year history. (Doc. 1 at 7).
15   Specifically, Plaintiffs allege that they advertise their “services to hundreds of thousands
16   of customers at an annual cost of more than $80 million, generating millions of impressions
17   and leads.” (Id. at 5). Plaintiffs further allege that the Marks are used in advertising efforts
18   that include “print media, television, YouTube, LinkedIn, and other web-based outlets” as
19   well as “through [Plaintiffs’] website, mobile application, and communications to
20   customers.” (Id. at 5–6). Plaintiffs also contend that the Marks “have become famous and
21   well-known symbols for [Plaintiffs’] goods and services in the United States” as a result
22   of their advertising efforts. (Id. at 17).
23          Consequently, Plaintiffs have alleged a number of facts to support the duration,
24   extent, and geographic reach of its advertising and publicity. Plaintiffs have alleged that
25   they spend over $80 million annually conducting a breadth of advertising activities,
26   spanning a nearly twenty-year period in twenty-six states. (Doc. 1 at 4–7). Like in
27   Parts.com, where the plaintiff sufficiently pleaded a trade dilution claim based on
28   allegations that “the company and its mark were featured in a prominent trade publication


                                                  -5-
 1   and that the company has advertised nationwide to millions of television viewers,” 2014
 2   U.S. Dist. LEXIS 79090, at *10–11, Plaintiffs have likewise alleged nationwide advertising
 3   efforts that have reached millions. (Doc. 1 at 4–7). And, the fact that Defendant claims that
 4   Plaintiffs “only have dealerships in 26 states” does not, on its own, preclude a finding of
 5   fame. In-N-Out Burgers v. Smashburger IP Holder LLC, No. 8:17-cv-1474-JLS-DFM,
 6   2017 U.S. Dist. LEXIS 223105, at *8 (C.D. Cal. Dec. 21, 2017) (“[T]he factors enumerated
 7   in the statute for evaluating fame do not require sales in a designated number of
 8   states . . . .”). Accordingly, Plaintiffs have pleaded sufficient facts for this factor to support
 9   their claim that the Marks are famous.
10                  2.     Factor 2: Amount, Volume, and Geographic Extent of Sales
11          Defendant argues that “[c]ourts in this Circuit have regularly found that a
12   substantially larger volume of sales or impressions still fail to meet the extremely high
13   threshold for fame.” (Doc. 17 at 6). But, at this stage of litigation, Plaintiffs must only plead
14   facts that could support their claim that the Marks are famous, not prove it. WEC Holdings,
15   LLC, 2008 U.S. Dist. LEXIS 13841, at *14.
16          Plaintiffs allege sales of “over 130,000 cars every year from [Plaintiffs’] 138
17   DriveTime dealerships in 26 states” and that it “has sold more than 1 million cars since its
18   founding.” (Doc. 1 at 2). These factual allegations are sufficient at this stage. See Sugar
19   Factory, LLC, 2019 U.S. Dist. LEXIS 113843, at *21 (“While Plaintiff does not
20   approximate how many [of its product] it has sold throughout the years, such specificity is
21   not required at the pleading stage.”); Craters & Freighters v. Daisychain Enters., No. C-
22   09-04531 CW (JCS), 2010 U.S. Dist. LEXIS 154932, at *17 (N.D. Cal. Mar. 3, 2010)
23   (concluding that plaintiff’s claim that it operated sixty-seven franchises throughout the
24   United States and transported 2,400 packages at any given time was sufficient for it to
25   establish that this factor favored finding that its mark was famous). Consequently, Plaintiffs
26   have pleaded sufficient factual allegations for this factor to favor a finding that the Marks
27   are famous.
28


                                                   -6-
 1                  3.     Factor 3: Extent of Actual Recognition
 2          Defendant argues that Plaintiffs do not plead any facts demonstrating that the Marks
 3   have received actual recognition. (Doc. 17 at 7–8). Plaintiffs allege that they have used the
 4   Marks in connection with extensive, nationwide advertising efforts generating millions of
 5   impressions and over one million car sales since 2002. (Doc. 1 at 2, 4). As a result of these
 6   efforts, Plaintiffs claim that the Marks have “become famous and well-known symbols for
 7   [Plaintiffs’] goods and services in the United States and Arizona.” (Id. at 17).
 8          In short, Plaintiffs have alleged facts consistent with actual recognition. Parts.com,
 9   2014 U.S. Dist. LEXIS 79090, at *12 (concluding that allegations that “millions of people
10   have viewed [plaintiff’s] mark in connection with its various advertising efforts” was
11   sufficient to “at least create a ‘facial plausibility’ that the general public actually recognizes
12   its mark”). Assuming the truth of Plaintiffs’ allegations, as the Court must, it is at least
13   plausible that there is actual recognition amongst the general public of Plaintiffs’ Marks.
14   Consequently, Plaintiffs have alleged facts that support a finding that the Marks are famous
15   under this factor.
16                  4.     Factor 4: Registration of the Mark
17          Plaintiffs’ mark is federally registered, and thus, based on the allegations in the
18   Complaint, this factor weighs in favor of a finding of fame. (Doc. 1 at 6–7).
19                  5.     Conclusion
20          Overall, Plaintiffs have sufficiently pleaded facts to allege that the Marks are famous
21   for purposes of their trade dilution claim under both 15 U.S.C. § 1125(c) and Ariz. Rev.
22   Stat. Ann. § 44-1448.01.1
23   1
       The Court notes that a trademark dilution claim under Ariz. Rev. Stat. Ann. § 44-1448.01
     is “basically identical” to a federal trademark dilution claim under 15 U.S.C. § 1125(c).
24   Moab Indus., LLC v. FCA US, LLC, No. 3:12-cv-8247-HRH, 2016 U.S. Dist. LEXIS
     139816, at *25 (D. Ariz. Oct. 6, 2016). Compare 15 U.S.C. § 1125(c) (“[T]he owner of a
25   famous mark . . . shall be entitled to an injunction against another person who, at any time
     after the owner’s mark has become famous, commences use of a mark or trade name in
26   commerce that is likely to cause dilution by blurring or dilution by tarnishment of the
     famous mark . . . .”), with Ariz. Rev. Stat. Ann. § 44-1448.01 (“The owner of a mark that
27   is famous in this state shall be entitled . . . to an injunction against another person’s
     commercial use of a mark or trade name, if the use begins after the mark has become
28   famous and causes dilution of the distinctive quality of the mark . . . .”). Moreover, both
     the federal trademark dilution statute and the Arizona trademark dilution statute provide a

                                                   -7-
 1          b.     Dilution
 2          Defendant seeks to dismiss Plaintiffs’ trademark dilution claim on the grounds that
 3   Plaintiffs have failed to state whether Defendant’s alleged use of the Marks is likely to
 4   dilute by blurring or by tarnishment. (Doc. 17 at 8). However, a plaintiff may “set forth 2
 5   or more statements of a claim or defense alternately or hypothetically” and “state as many
 6   separate claims or defenses as [the party] has, regardless of consistency.” Fed. R. Civ. P.
 7   8(d)(2)–(3). Moreover, Plaintiffs need not apprise Defendant of the exact nature of the
 8   alleged dilution at this stage of litigation. See Tony Duquette v. Michael Kors (U.S.), No.
 9   2:09-cv-00594-FMC-RCx, 2009 U.S. Dist. LEXIS 138475, at *11–12 (C.D. Cal. Apr. 16,
10   2009). Indeed, a plaintiff can prevail on a 15 U.S.C. § 1125(c) claim by showing dilution
11   by blurring or tarnishment. See Jada Toys, Inc., 518 F.3d at 634.
12          Defendant did not argue that Plaintiffs have not properly pleaded dilution. Rather,
13   Defendant’s argument is that dismissal is justified when a plaintiff has not chosen between
14   multiple theories of relief. But, as noted, this argument is inconsistent with Rule 8.
15          If Defendant wants clarity on which theory Plaintiffs will pursue, Defendant can
16   propound a contention interrogatory on this issue. If Defendant believes Plaintiffs cannot
17   prove either theory, it can file an appropriate summary judgment motion on either theory
18   or both theories. But, at this point, Plaintiffs need not choose a theory of dilution; and, so
19   long as Plaintiffs have articulated facts to support either theory, a motion to dismiss the
20   trademark dilution claim cannot prevail. See Fed. R. Civ. P. 8(d)(2)–(3); Jada Toys, Inc.,
21   518 F.3d at 634.
22
23
24
25
26
     nearly identical list of non-exhaustive factors used to determine whether a mark is famous.
27   Compare 15 U.S.C. § 1125(c)(2)(A)(i)–(iv), with Ariz. Rev. Stat. Ann. § 44-1448.01(A)(1)
     to (8). Therefore, Plaintiffs have also stated a claim for trademark dilution under Arizona
28   law.


                                                 -8-
 1   IV.   CONCLUSION
 2         Based on the foregoing,
 3         IT IS ORDERED that the Motion to Dismiss (Doc. 17) Count Five of the
 4   Complaint (Doc. 1) is DENIED.
 5         Dated this 11th day of February, 2020.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -9-
